IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GEORGE BERNARD BYRDEN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5898

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 25, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

George Bernard Byrden, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      We treat the “petition to be heard on redress: manifest constitutional error” as a

petition for writ of habeas corpus. The petition is dismissed. See Baker v. State, 878
So. 2d 1236 (Fla. 2004).

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.